

116 S2893 IS: Preparing Superfund for Climate Change Act of 2019
U.S. Senate
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2893IN THE SENATE OF THE UNITED STATESNovember 19, 2019Mr. Schumer (for Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to
			 provide for the consideration of climate change, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preparing Superfund for Climate Change Act of 2019.
 2.Climate change mitigationSection 121 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621) is amended—
 (1)in subsection (b)(1), in the fifth sentence— (A)in the matter preceding subparagraph (A), by striking account: and inserting account—;
 (B)in subparagraph (F), by striking and at the end; (C)in subparagraph (G), by striking the period at the end and inserting ; and; and
 (D)by inserting after subparagraph (G) the following:  (H)the potential threat to human health and the environment associated with local natural disasters and extreme weather hazards, including any projected exacerbation or change in those disasters and hazards due to climate change.; and
 (2)in subsection (c), by inserting after the first sentence the following: The President shall include in the review an assessment of whether the selected remedial action remains protective after taking into account local natural disasters and extreme weather hazards, including any projected exacerbation or change in those disasters and hazards due to climate change..